DETAILED ACTION
Claims 1-20 are pending.  Claims 1-12 are considered in this Office action with Claims 13-20 being Non-Elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 2/14/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/10/2019, 3/3/2020, 7/21/2021 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 are attached to the instant Office action.

Examiner Comment on 35 USC § 101
There is no 101 as there is no abstract idea here that could be identified as per the 2019 October PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tolone (U.S. Publication No. 2010/016,2156) in view of Liu (U.S. Publication No. 2018/009,5619).

Regarding Claims 1, 11, and 12, Tolone teaches a system comprising: 
one or more processors ([0271] processors used in system); and 
memory storing one or more programs, wherein the one or more programs are configured to be executable by the one or more processors ([0271] memory used with processors to perform limitations) to cause the system to: 

generate and storing a plurality of geographic simulation layers representing the real-world environment, based on the received data ([0151] the system generates simulations which reflect reality, are based on the data received above, and the information is stored in layers [0110]); 
execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers ([0109] the simulation engine creates a simulation based on the association between multiple models/layers); 
modifying the data representing the associations between the plurality of simulation layers ([0046] change the relationships in the data and the model lead to a change in the 2nd model as in [0044]); and 
execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers ([0044] a second model/simulation is executed based on the changes in the data such as in [0097]).
Although Tolone teaches for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across one or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements ([0154] for each model/simulation there is are many layers such as electricity, traffic, water, for infrastructure, which is based on the metadata as above), it does not explicitly teach multiple simulation layers at once.

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling with layers for infrastructure of Tolone with the multiple layers of parameters of Liu as the are both analogous art along with the current invention which solve problems with planning of infrastructure, and the combination would lead to an improved system which would improve functionality of the system through faster identification and comprehension of problems as taught in [0059] of Liu.
Examiner notes that Liu teaches non-transitory computer-readable storage medium in [0023].
Regarding Claim 2, Tolone teaches wherein each of the plurality of geographic simulation layers represents a different one of a plurality of infrastructure sectors of the real-world environment ([0154] electricity, traffic, water, etc.).
Regarding Claim 3, Tolone teaches The system of claim 2, wherein the plurality of infrastructure sectors comprise three or more of an electrical sector ([0007] power/electricity sector/grid), a transportation sector ([0154] traffic/transportation), a communications sector, a water sector ([0007] water plants), a fuel sector, and a consumables sector.
Regarding Claim 7, Tolone teaches wherein modifying the data representing the associations between the plurality of simulation layers is based on information about the real-world environment received after execution of the first multi-layer simulation (The modifications in Claim 1 above are performed before and after analysis in different models/simulations as in [0168]).
Regarding Claim 8, Tolone teaches wherein modifying the data representing the associations between the plurality of simulation layers is based on comparing characteristics of the first multi-layer simulation to characteristics of the real-world environment (The modifications in Claim 1 above are performed before and after analysis in different models/simulations as in [0168] which are compared).
Regarding Claim 9, Tolone teaches The system of claim 8, wherein modifying the data representing the associations between the plurality of simulation layers comprises modifying the data such characteristics of the second multi-layer simulation are more similar than the characteristics of the first multi-layer simulation to characteristics of the real-world environment ([0149] behavior components are modified between the different layers/models as more simulations/models are run).
Regarding Claim 10, Tolone teaches wherein modifying the data representing the associations between the plurality of simulation layers comprises one or more of associating one or more elements with one another that were not previously associated, disassociating one or more elements with one another that were previously associated, or modifying a manner in which one or more elements are associated with one another ([0154] elements are associated with each other which were not previously).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180095619 A1
Liu; Peng et al.
TECHNIQUES FOR REPAIRABLE SYSTEM SIMULATIONS
US 20170201413 A1
Marinelli; Michael et al.
DEFINING CONDITIONAL TRIGGERS FOR ISSUING DATA CENTER ASSET INFORMATION
US 20140172393 A1
KANG; Yeon-Soo et al.
TRAFFIC COMMUNICATION-INTEGRATED SYSTEM

TOLONE; William J. et al.
MULTI-INFRASTRUCTURE MODELING SYSTEM
US 20220057254 A1
JI; Philip et al.
DISTRIBUTED FIBER OPTIC SENSOR PLACEMENT PROCEDURE
US 20220046779 A1
Mirsky; Rami Abraham et al.
OUTDOOR LIGHTING SYSTEM AND METHOD
US 20210036930 A1
Marinelli; Michael et al.
DETERMINING ASSET ASSOCIATIONS FOR DATA CENTER CUSTOMERS
US 20200342511 A1
BURSEY; BRENT
BUNDLING OF AUTOMATED WORK FLOW
US 20200225655 A1
CELLA; Charles et al.
METHODS, SYSTEMS, KITS AND APPARATUSES FOR MONITORING AND MANAGING INDUSTRIAL SETTINGS IN AN INDUSTRIAL INTERNET OF THINGS DATA COLLECTION ENVIRONMENT
US 20200027096 A1
COONER; JASON RYAN
SYSTEM, BUSINESS AND TECHNICAL METHODS, AND ARTICLE OF MANUFACTURE FOR UTILIZING INTERNET OF THINGS TECHNOLOGY IN ENERGY MANAGEMENT SYSTEMS DESIGNED TO AUTOMATE THE PROCESS OF GENERATING AND/OR MONETIZING CARBON CREDITS
US 20190372798 A1
Soya; Logan et al.
SCALABLE FACILITY DATA MONITORING WITH SELF-INSTALLATION
US 20190349426 A1
Smith; Ned M. et al.
THE INTERNET OF THINGS
US 20190324438 A1
Cella; Charles Howard et al.
DATA COLLECTION SYSTEMS HAVING A SELF-SUFFICIENT DATA ACQUISITION BOX
US 20190324437 A1
Cella; Charles Howard et al.
SELF-ORGANIZING SYSTEMS AND METHODS FOR DATA COLLECTION
US 20190259108 A1
Bongartz; Timo et al.
Controlled Agricultural Systems and Methods of Managing Agricultural Systems
US 20180159881 A1
Crabtree; Jason et al.
AUTOMATED CYBER PHYSICAL THREAT CAMPAIGN ANALYSIS AND ATTRIBUTION
US 20180067832 A1
SUZUKI; Hirokazu
SIMULATION REPRODUCTION APPARATUS, SIMULATION REPRODUCTION METHOD, AND COMPUTER READABLE MEDIUM
US 20170371074 A1
Elkabetz; Shimon et al.
Real-Time Precipitation Forecasting System
US 20170316324 A1
Barrett; Christopher L. et al.
Computerized Event-Forecasting System and User Interface
US 20170201425 A1
Marinelli; Michael et al.
ASSOCIATING INFRASTRUCTURE ASSETS IN A DATA CENTER
US 20110022198 A1
Plache; Kenneth et al.
LAYERED INTERFACE IN AN INDUSTRIAL ENVIRONMENT
US 20100211912 A1
Williams; Douglas M.
Interactive Graphical User Interface for an Internet Site Providing Data Related to Radio Frequency Emitters

Huang; Jung-Tang
Internet of things device management system and method for automatically monitoring and dynamically reacting to events and reconstructing application systems
US 20220070211 A1
Keshtkarjahromi; Yasaman
DISTRIBUTED SECURE EDGE HETEROGENEOUS STORAGE NETWORK WITH REDUNDANT STORAGE AND BYZANTINE ATTACK RESILIENCE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.